UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
JAIME RODRIGUEZ,                                     )
                                                     )
                              Petitioner,            )
                                                     )
               - V. -                                )          14 Civ. 4628 (CSH)
                                                     )          94 Cr. 313 (CSH-15)
UNITED STATES OF AMERICA,                            )
                                                     )
                              Respondent.            )
                                                     )

                                                     )
STEVEN CAMACHO,                                      )
                                                     )
                              Petitioner,            )
                                                     )
               - V. -                                )        14 Civ. 4846 (CSH)
                                                     )         94 Cr. 313 (CSH-14)
UNITED STATES OF AMERICA,                            )
                                                     )
                              Respondent.            )
                                                     )       NOVEMBER 12, 2019
                                                     )


                               MEMORANDUM AND ORDER

HAIGHT, Senior District Judge:

       Jaime Rodriguez and Steven Camacho, appearing pro se, have filed a "Joint Motion to

Reopen Proceedings and Vacate Conviction and Sentence under 28 U.S.C.§ 2255."

       This filing is dated October 29, 2019. It bears Docket Numbers 14-cv-4628 and 14-cv-4846.

Those numbers designate habeas corpus petitions filed under§ 2255 by Rodriguez and Camacho

respectively (hereinafter "Petitioners") which the Court consolidated for all purposes. Petitioners
